NOTE: ThiS order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
0LE K. N1LSSEN,
Pzm;n,¢ifr,
AND
GEO FOUNDATION, LTD.,
Plaintiff-Appellan,t,
V.
WAL-MART STORES, INC.,
Defen,dant-Appellee, ~
AND
COSTCO WHOLESALE CORP.,
Defen,dant-Appellee,
AND
MENARD, INC., ACE HARDWARE CORP.,
TRUSERV CORPORA'I'ION, AND HOME DEPOT,
INC.,
DefendantS,
AND
LOWE’S HOME CENTERS, INC.,
Defen,dan,t-Appellee,
AND
IKEA ILLINOIS, LLC,
Defendcmt-Appellee.

N1LssEN v. WAL-MART sToREs 2
2010- 1 139
Appeal from the United States District Court for the
Northern District of Illinois in case no. 04-CV-5363, Judge
Robert W. Gettleman.
ON MOTION
ORDER
Upon consideration of the parties supplemental fil-
ings regarding Therasense, Inc. u. Becton, Dickinson &
Co., _ F.3d _, 2008-1511 et al (Fed. Cir. May 25, 2011),
IT ls ORDERED THAT: ll
(1) The stay of proceedings is lifted
(2) The case will be placed on the next available oral
argument calendar.
(3) The parties' supplemental briefings shall be
transmitted to the merits panel assigned to the appeal
FoR THE CoURT
AUG 22 2011
/s/ J an Horbaly
Date J an Horbaly
C1erk
cc: Leland W. Hutchinson, Jr., Esq.
Anthony J. Fitzpatrick, Esq.
M. 
Kimba11 R. Anderson, Esq. THE FE9ERAL ClRCU|T
Gary Wi_l1iam Smith, Esq.  2 2 201 *
s 19
.IAN |'l0RBALY
ULEH(